                             IN THE UNITED STATES DISTRICT COURT

                               FOR THE EASTERN DISTRICT OF TEXAS

                                           BEAUMONT DIVISION

JONATHON CHAVEZ                                           §

VS.                                                       §            CIVIL ACTION NO. 1:18-CV-143

ERICA LOFTIN, et al.,                                     §


                     MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                        JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff, Jonathon Chavez, an inmate currently confined at confined at the Clements Unit
with the Texas Department of Criminal Justice, Correctional Institutions Division, proceeding pro

se, filed this civil rights action pursuant to 42 U.S.C. § 1983 against defendants Loftin, Boston,

Luter, and Leblanc.

       The Court referred this matter to the Honorable Keith Giblin, United States Magistrate Judge,

at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court. The

Magistrate Judge recommends this civil rights action should be dismissed for want of prosecution

pursuant to Federal Rule of Civil Procedure 41(b).

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge have been filed to date.1




       1
           Petitioner received a copy of the Report and Recommendation on April 12, 2019 (docket entry no. 23)
                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in this case

in accordance with the Magistrate Judge’s recommendations.

      SIGNED this the 9 day of May, 2019.




                                     ____________________________
                                     Thad Heartfield
                                     United States District Judge




                                                2
